Citation Nr: 1124469	
Decision Date: 06/28/11    Archive Date: 07/06/11

DOCKET NO.  10-43 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 






INTRODUCTION

The Veteran had active service from August 1965 to December 1968, and he was the recipient of the Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs Regional Office (RO) in St. Petersburg, Florida, denying the claim currently on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA has received numerous statements from the Veteran, most recently in June 2011, requesting that he be scheduled for a hearing at his local RO before a Board Member.  Based on this request, the Veteran's claim is remanded to the RO so that he may be scheduled for his requested hearing.  See 38 C.F.R. § 20.700(a) (2010).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a hearing with a Board Member at his local RO at the earliest opportunity.  Notify the Veteran of the date, time, and location of the hearing and put a copy of this notification letter in his claims file.  Once the Veteran has been afforded the requested hearing, or in the event that he withdraws his hearing request or fails to appear, the case should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


